Case 3:09-cr-30066-RAL Document 101 Filed 09/24/20 Page 1 of 9 PageID #: 1081




                                UNITED STATES DISTRICT COURT


                                  DISTRICT OF SOUTH DAKOTA


                                         CENTRAL DIVISION



UNITED STATES OF AMERICA,                                             3:09-CR-30066-RAL

                          Plaintiff,
                                                            OPINION AND ORDER ON MOTION
         vs.                                                 FOR COMPASSIONATE RELEASE

SHAUN KNOX,

                          Defendant.




         A federal grand jury indicted Shaun Knox(Knox)on one count ofsexual abuse in violation

of 18 U.S.C. §§ 1153, 2242, and 2246(2)(A). Doc. 1. This Court conducted a jury trial in

December of 2009, and the jury found Knox guilty of sexual abuse. Docs. 58, 59. On March 8,

2010,this Court held a sentencing hearing in Knox's case and imposed a custody sentence of 151

months to be followed by five years of supervised release. Docs. 66 at 2; 67 at 2-3; 78 at 30.

         Knox is currently incarcerated at United States Penitentiary Tucson(US? Tucson)and has

filed a pro se motion for compassionate release, citing the global COVlD-19 pandemic and family

circumstances as justification. Doc. 92. The Government has responded in opposition. Doc. 100.

This Court has considered BCnox's motion, and for the reasons stated herein, denies his motion at

this time.


   I.         Background

         Knox's conviction resulted from a sexual assault he perpetrated on an incapacitated victim.

PSR at       7-10. The facts relating to the incident are disturbing, and the crime had a severe,lasting

effect on the victim. See PSR at ^ 16.
Case 3:09-cr-30066-RAL Document 101 Filed 09/24/20 Page 2 of 9 PageID #: 1082




         On May 23, 2009, Knox attended a party at a residence in Mission, South Dakota. PSR at

^ 7. Michelle Boyd also attended the party. PSR at 7. At the party, Boyd and other party guests

consumed alcohol; Boyd became highly intoxicated. PSR at ^ 8. Boyd began to feel ill and went

to a bedroom, where she later passed out. PSR at 19. Prior to Boyd passing out, she was laying

on her side on the bed and was fully clothed. PSR at 9. Later, she awoke lying on her back with

Knox on top of her sexually assaulting her. PSR at 9. As Knox assaulted her, he asked her,"Do

you like that?" PSR at Tf 9. Boyd told Knox to stop multiple times and to "get off." PSR at f 9.

Knox did not stop the sexual assault. PSR at ^ 9. At some point during the assault, Boyd passed

out again. PSR at ^ 9. Later, Boyd woke up on the bedroom floor by the closet; she was naked

from the waist down. PSR at ]f 10. Roya Spotted Tail found the victim in this position, and Boyd

told Spotted Tail that Knox raped her. PSR at ^ 10.

         Under the sentencing guidelines, Knox's total offense level for this offense was 32 and

Knox was in criminal history category I. PSR at ]f 33; Doc. 78 at 29. This meant that Knox's

advisory guideline range was 121 months to 151 months custody. Doc. 78 at 29. This Court held

a sentencing hearing in Knox's case on March 8, 2010, and heard arguments on objections to the

presentence investigation report (PSR). Docs. 66, 78. Ultimately, the court amended the PSR

based on the objections. Doc. 78. After hearing argument from both parties as to the appropriate

sentence and hearing from Knox himself, this Court sentenced Knox to 151 months custody with

a five-year term ofsupervised release. Docs. 78 at 30; 67 at 2-3. Knox has been in custody since

July 1, 2009, and is currently incarcerated at USP Tucson. Docs. 6, 8; PSR at ^ 1; see also Find

an Inmate, Federal Bureau of Prisons, https://www.bop.gov/inmateloc/ (last visited Sept. 24,

2020).
Case 3:09-cr-30066-RAL Document 101 Filed 09/24/20 Page 3 of 9 PageID #: 1083



         In early 2020, a novel coronavirus, COVlD-19, quiekly spread across the United States

and infiltrated eorreetional institutions. As a new virus, COVlD-19 has presented somewhat of a

mystery to medical professionals and society in general. Some people can contract the virus and

be completely asymptomatic, while other people develop complications and die from the illness.

The Centers for Disease Control and Prevention(CDC)have identified certain underlying health

conditions that put individuals at higher risk for a severe form of the illness if they contract the

disease. Among those at higher risk are individuals with cancer, chronic kidney disease, obesity,

serious heart conditions, sickle cell disease, and Type 2 diabetes. See People with Certain Medical

Conditions, Centers for Disease Control and Prevention, https://www.cde.gov/coronavirus/2019-

ncov/need-extra-precautions/people-with-medieal-

eonditions.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavirus%2F2019-

ncov%2Fneed-extra-precautions%2Fgroups-at-higher-risk.html (last visited Sept. 23, 2020).

         Knox maintains that he is the sole earegiver to his 70-year old mother who suffers from

heart failure and lives alone. Doe.92 at 2. Knox has now filed a motion for compassionate release

with this Court based on those circumstances and his inability to practice social distancing in the

correctional facility setting during the COVlD-19 pandemic. Doc. 92 at 1-2.

   II.      Legal Standard

         Generally, a "court may not modify a term of imprisonment once it has been imposed,"

except in a few, narrow circumstances. 18 U.S.C. § 3582(c). The compassionate release statute

as amended by the First Step Act of 2018 provides one of those narrow avenues through which a

sentence may be modified. The compassionate release statute provides in pertinent part that:

               (A)the court, upon motion of the Director of the Bureau of Prisons,
                  or upon motion of the defendant after the defendant has fully
                  exhausted all administrative rights to appeal a failure of the
                  Bureau ofPrisons to bring a motion on the defendant's behalf or
Case 3:09-cr-30066-RAL Document 101 Filed 09/24/20 Page 4 of 9 PageID #: 1084




                  the lapse of 30 days from the receipt of such a request by the
                  warden of the defendant's facility, whichever is earlier, may
                  reduce the term ofimprisonment... after considering the factors
                  set forth in section 3553(a)to the extent that they are applicable,
                  ifit finds that—


                  (i)     extraordinary and compelling reasons warrant such a
                         reduction; ...

                  and that such a reduction is consistent with applicable policy
                  statements issued by the Sentencing Commission.

18 U.S.C. § 3582(c)(1)(A). "The district court has broad discretion in determining whether

proffered circumstances warrant a reduction in sentence." United States v. Loggins. 966 F.3d 891,

(8th Cir. 2020). Ultimately, the defendant bears the burden of establishing that a sentence

reduction is warranted. See United States v. Jones. 836 F.3d 896, 899(8th Cir. 2016).

   III.    Discussion


       Knox claims that he requested compassionate release from the warden of his institution on

March 26, 2020. Doc. 93 at ^ 2. There is no evidence in the record showing that he submitted

such a request. But the Court concludes that it does not need to opine on whether Knox exhausted

his administrative remedies because even if the administrative exhaustion requirements have been

met and Knox's request may be considered, Knox is still not eligible for compassionate release

under the "extraordinary and compelling reasons" provision.

       In determining whether compassionate release is justified, this Court must consider the

sentencing factors in 18 U.S.C. § 3553(a), determine whether "extraordinary and compelling

reasons" warrant a sentence reduction, and evaluate whether a sentence reduction is consistent

with the Sentencing Commission's applicable policy statements. S^ 18 U.S.C. § 3582(c). The

sentencing factors found in 18 U.S.C. § 3553(a) instruct this Court to consider the applicable

guidelines issued by the Sentencing Commission;"the nature and circumstances ofthe offense and
Case 3:09-cr-30066-RAL Document 101 Filed 09/24/20 Page 5 of 9 PageID #: 1085



the history and characteristics of the defendant;" the need for the sentence "to reflect the

seriousness of the offense, to promote respect for the law, and to provide just punishment for the

offense;" to adequately deter criminal conduct, to protect the public; and "to provide the defendant

with needed educational or vocational training, medical care, or other correctional treatment in the

most effective manner." 18 U.S.C. § 3553(a). This Court also should consider the need to avoid

unwarranted sentence disparities among similarly situated defendants. 18 U.S.C. § 3553(a)(6).

       In conducting its analysis on compassionate release motions, this Court begins by

considering the applicable § 3553(a) sentencing factors. Before his presentence investigation

report was amended by this Court, Knox received a two-level enhancement to his base offense

level because Knox sexually assaulted a vulnerable victim and a two-level enhancement for

obstruction of justice for tampering with a witness before trial. PSR at ^ 24. With these

enhancements, the disturbing facts of the sexual assault, and Knox's criminal history points,

Knox's offense level was 34, which put his guideline range at 151-188 months in custody. PSR

at ^ 54. At sentencing this Court sustained Knox's objection to the obstruction of justice

enhancement. Doc. 78 at 29-30. This Court's ruling reduced Knox's offense level from 34 to 32,

Doc. 78 at 29. Knox's amended offense level and his criminal history points resulted inal21-151

month guideline range under the sentencing guidelines. A guideline range sentence like the one

imposed was necessary for several reasons. First, a lengthy sentence adequately reflected the

seriousness of the offense and provided just punishment. Second, the type of criminal conduct at

issue here requires a powerful deterrent, and the 151-month sentence was designed to protect the

public and to provide Knox with substance abuse treatment in an effective manner. Doe. 67 at 2.

Overall, the 151-month sentence was sufficient to achieve the § 3553(a) sentencing factors, but it

was not greater than necessary.
Case 3:09-cr-30066-RAL Document 101 Filed 09/24/20 Page 6 of 9 PageID #: 1086



       Knox has now served approximately 87% ofhis full sentence and has served approximately

90% of his "statutory term." Doc. 96 at 172. Since he entered BOP custody, Knox, now age 31,

has completed several education courses, including typing and electrical trade programs, and

received his GED. Doc. 96 at 165-66. He has over thirty discipline reports, and several of his

disciplinary incidents involve indecent exposure or engaging in sexual acts. Doc. 96 at 153-64;

see Docs. 98, 99.

       This Court next determines whether "extraordinary and compelling" reasons exist to

modify a sentence. Congress has directed the Sentencing Commission to describe and provide

examples of what constitutes "extraordinary and compelling" reasons with respect to the

compassionate release statute. 28 U.S.C. 994(t). The Sentencing Commission provided such

examples in the commentary to United States Sentencing Guideline IB 1.13. Those reasons

include the defendant's terminal illness or debilitating physical or mental condition, the

defendant's age in combination with the proportion of his sentence served, and certain family

circumstances. U.S.S.G. § 1B1.13 cmt. n.l(A)-(C). The Sentencing Commission also included a

"catch all" provision which allows one to find "extraordinary and compelling" reasons other than

those specifically listed "[a]s determined by the Director of the Bureau of Prisons." U.S.S.G. §

IB 1.13 cmt. n.l(D). However, since the First Step Act was passed, the Sentencing Commission

has not updated its policy statement because it has not had a quorum. As a result, district courts

have questioned whether the policy statement still applies and whether courts may consider other

"extraordinary and compelling" reasons under the "catch all" provision. See United States v.

Mondaca. No. 89-CR-0655 DMS,2020 WL 1029024, at *3 (S.D. Cal. Mar. 3, 2020)(discussing

the discord among district courts); United States v. Spears. No. 98-0208-SI-22,2019 WL 5190877,

at *3(D. Or. Oct. 15, 2019)(same); United States v. Brown. 411 F. Supp. 3d 446, 449-50(S.D.
Case 3:09-cr-30066-RAL Document 101 Filed 09/24/20 Page 7 of 9 PageID #: 1087



Iowa 2019)(same). Many district courts have determined that the discretion given to the Director

of the BOP by the Sentencing Commission extends to federal judges and allows them to consider

"extraordinary and compelling reason[s] other than" those specifically described. United States v.

Condon. No. 3:12-cr-00091-10,2020 WL 2115807, at *3(D.N.D. May 4,2020)(listing cases that

found federal judges may apply the "catch all" provision of U.S.S.G. § 1B1.13 comment note

1(D)).

         Knox appears to primarily argue that he qualifies for compassionate release under the

family circumstance provision of U.S.S.G. § 1B1.13 comment note 1(C). Comment note 1(C)

provides in relevant part that "extraordinary and compelling" reasons may exist if there is the

"death or incapacitation of the caregiver of the defendant's minor child or minor children" or the

"incapacitation of the defendant's spouse or registered partner when the defendant would be the

only available caregiver for the spouse or registered partner." U.S.S.G. § 1B1.13 cmt. n.l(C).

However, Knox does not claim that the caregiver of his minor children died or is incapacitated or

that his spouse is incapacitated and that he is the only available caregiver. Rather, Knox argues

that he is the sole caregiver for his aging mother, a situation not contemplated by the comment

note. Doc. 92 at 2. Additionally, it appears that Knox has several adult siblings who may be able

to step into the role as caregiver to his mother; Knox did not present any evidence showing

otherwise. PSR at Tf 36. Therefore, Knox carmot establish "extraordinary and compelling" reasons

to justify a sentence reduction under comment note 1(C).

         This Court next considers Knox's circumstances under the "catch all provision" of

U.S.S.G. § IB 1.13 comment note 1(D). Knox argues that his inability to practice social-distancing

and other CDC guidelines during the COVlD-19 pandemic establish an "extraordinary and
Case 3:09-cr-30066-RAL Document 101 Filed 09/24/20 Page 8 of 9 PageID #: 1088




compelling" reason other than those specifically identified to justify a sentence reduction. Doc.

92 at 1-2.


         The COVID-19 pandemic has impacted this country and its economy in extraordinary

ways. However,"the mere existence of COVID-19 in society and the possibility that it may spread

to a particular prison alone cannot independently justify compassionate release, especially

considering BOP's statutory role, and its extensive and professional efforts to curtail the virus's

spread." United States v. Raia, 954 F.3d 594, 597(3d Cir. 2020).

         Knox has not alleged that he suffers from any medical conditions that put him at a greater

risk of severe illness if he contracts COVID-19. In the Court's review of BCnox's medical records,

none ofhis medical conditions are recognized by the CDC as significant risk factors for contracting

or developing a severe illness from COVID-19. See Doc. 96. This Court cannot say to what extent

Knox's life is threatened by the existence of COVID-19 in US? Tucson, especially considering

that the BOP has taken precautions to protect him and his fellow inmates. See BOP Implementing

Modified Operations, Federal Bureau of Prisons, https://www.bop.gov/coronavirus/covidl9

_status.jsp (last visited Sept. 23, 2020). USP Tucson currently has six active inmate infections of

COVID-19 and zero active COVID-19 cases among the facility's staff; one inmate and seven staff

have recovered from the illness, and the facility has reported no deaths. See COVID-19,

Coronavirus, Federal Bureau of Prisons https://www.bop.gov/co'ronavirus/ (last visited Sept. 24,

2020).

         Knox has served most of his 151-month sentence for sexually assaulting a vulnerable

woman who passed out from alcohol intoxication. Knox appears,to his credit, to have worked on

improving himselfin custody with coursework, but he appears to struggle with following the rules

as evidenced by his numerous discipline reports. Overall, the original sentence was chosen with



                                                 8
Case 3:09-cr-30066-RAL Document 101 Filed 09/24/20 Page 9 of 9 PageID #: 1089



care, considering Knox's and his community's needs and all of the other applicable sentencing

factors. Despite the risks posed by COVID-19, this Court does not find "extraordinary and

compelling reasons" to justify a sentence modification because such a reduction would not be

sufficient to achieve the goals of sentencing.

   IV.     Conclusion and Order


       Therefore, it is hereby

       ORDERED that Knox's motion for compassionate release, Doc. 92, is denied.



       DATED this 34*^ day of September, 2020.
                                                 BY THE COURT;




                                                 ROBERTO A. LANGE
                                                 CHIEF JUDGE
